PER CURIAM.
This is a companion case to National Union Fire Insurance Company of Pittsburgh v. Robuck, and National Union Fire Insurance Company of Pittsburgh v. Ellzey, Fla.App., 203 So.2d 204, the latter having been consolidated for the purpose of appeal. The points on appeal in the case sub judice are similar in all material respects to those involved in and disposed of by our opinion filed on October 5, 1967, in the consolidated companion cases. The summary judgment appealed herein is affirmed on the authority of our decision in the Robuck and Ellzey cases cited herein.
Affirmed.
WIGGINTON, C. J., and CARROLL, DONALD, K., and RAWLS, JJ., concur.